Citation Nr: 1637790	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  14-21 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an effective date earlier than July 15, 2011, for the grant of service connection for restrictive lung disease as secondary to a motor vehicle accident (respiratory disorder).

2.  Entitlement to an effective date earlier than July 15, 2011, for the grant of service connection for spondylosis of L5-S1 (back disability).

3.  Entitlement to an effective date earlier than July 15, 2011, for the grant of service connection for radiculopathy, left sciatic nerve, associated with spondylosis of L5-S1 (radiculopathy).

4.  Entitlement to an effective date earlier than July 15, 2011, for the grant of service connection for gastroesophageal reflux disease (GERD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from May 1977 to May 2000, and was awarded the Air Force Commendation Medal with two devices.

This case comes before the Board of Veterans' Appeals (the Board) from a February 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which granted service connection for a respiratory disorder, spondylosis of L5-S1, radiculopathy, and GERD, and assigned an effective date of July 15, 2011 for those disabilities.  The Veteran appealed the assigned effective dates.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Thus, any future consideration of this case should take into account the existence of these electronic records.


FINDINGS OF FACT

1.  A May 2005 rating decision denied the Veteran's claims of entitlement to service connection for restrictive lung disease, spondylosis of L5-S1, and GERD.  An appeal to that decision was not submitted, nor was new and material evidence received within one year.

2.  The Veteran filed a petition to reopen the previously denied claims of service connection for restrictive lung disease, spondylosis of L5-S1, and GERD, which was received by VA on July 15, 2011.  
3.  A February 2013 rating decision granted service connection for the Veteran's restrictive lung disease, spondylosis of L5-S1, radiculopathy, and GERD, with an effective date of July 15, 2011.

4.  Following the May 2005 rating decision, July 15, 2011 is the earliest date that the Veteran filed a petition to reopen claims of entitlement to service connection for restrictive lung disease, spondylosis of L5-S1, and GERD.


CONCLUSIONS OF LAW

1.  The May 2005 rating decision denying the Veteran's claims of entitlement to service connection for restrictive lung disease, spondylosis of L5-S1, and GERD is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).

2.  The requirements for an effective date earlier than July 15, 2011 for the grant of entitlement to service connection for restrictive lung disease, spondylosis of L5-S1, radiculopathy, and GERD have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.155, 3.158, 3.400 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Duties to Notify and Assist

In correspondence dated in August 2011, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  Specifically, the RO notified the Veteran of the information and evidence necessary to substantiate the claims for service connection; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The August 2011 letter also notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran disagrees with the effective date assigned following the grant of entitlement to service connection.  Once a claim is granted, it is substantiated and additional notice is not required.  Thus, any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Furthermore, because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).

Legal Criteria

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 (West 2014) and 38 C.F.R. § 3.400 (2015).  38 U.S.C.A. § 5110(a) (West 2014) provides that "the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  

Similarly, 38 C.F.R. § 3.400(b)(2) (2015) provides that for disability compensation for direct service connection, the effective date is the "[d]ay following separation from active service or date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later."  With regard to reopened claims after final disallowance, the effective date of an award will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. §§ 3.400(q)(2), 3.400(r) (2015).

Analysis

The Veteran essentially contends that the effective date for the grant of service connection for his restrictive lung disease, spondylosis of L5-S1, radiculopathy, and GERD should be September 7, 2004, the date of his original service connection claim for those conditions.  

In September 2004, the Veteran filed a submission that included claims of service connection for reduced lung capacity due to a car accident, a spinal injury with burning in back, and acid reflux due to medications.  The Veteran's claim was denied in a May 2005 rating decision.  He did not appeal that decision, submit new and material evidence, or file a motion for reconsideration or to vacate the decision.  Thus, it became final.  

Following the May 2005 rating decision, the Veteran filed a petition to reopen his claims for restrictive lung disease, spondylosis of L5-S1, and GERD in July 2011.  Service connection for those disabilities, in addition to radiculopathy due to the back disability, was granted in a February 2013 rating decision.  

At no point prior to July 5, 2011 did VA receive any petition to reopen the claims for those disabilities, nor did VA receive any submission from the Veteran that could be construed as a petition to reopen.  

The Board considered the Veteran's statements surrounding the circumstances of the May 2005 denial, indicating that he attempted to have his VA examinations rescheduled due to the distance he would have had to travel to attend them, but was unable to do so.  See February 2013 Report of Contact, March 2013 Notice of Disagreement, and May 2013 Correspondence.  The Board also acknowledges the Veteran's assertion that his physical disabilities limited his ability to travel long distances or file claims for disability benefits.  See June 2014 VA Form 9 and July 2016 Appellate Brief.  Unfortunately, the law is clear with respect to claims filed after a final disallowance: the effective date of an award will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. §§ 3.400(q)(2), 3.400(r) (2015).  In this case, the proper effective date for the Veteran's claims is July 15, 2011, the receipt date of the Veteran's petitions to reopen.

In sum, there is no legal basis for entitlement to an effective date earlier than July 15, 2011 for the grant of entitlement to service connection for restrictive lung disease, spondylosis of L5-S1, radiculopathy, and GERD.  Thus, the Veteran's claims must be denied.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.155, 3.400 (2015).  

ORDER

Entitlement to an effective date earlier than July 15, 2011 for the grant of entitlement to service connection for restrictive lung disease is denied.

Entitlement to an effective date earlier than July 15, 2011 for the grant of entitlement to service connection for spondylosis of L5-S1 is denied.

Entitlement to an effective date earlier than July 15, 2011 for the grant of entitlement to service connection for radiculopathy is denied.

Entitlement to an effective date earlier than July 15, 2011 for the grant of entitlement to service connection for GERD is denied.


____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


